Citation Nr: 1426375	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for right knee tendonitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Veteran's March 2008 claim sought service connection for PTSD.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  Pursuant to the Court's decision in Clemons, the issue for consideration is not strictly limited to any one psychiatric condition such as PTSD, but it instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that a current bilateral hearing loss disability, pes planus disability, or acquired psychiatric disability is related to the Veteran's service.

2.  The Veteran's right knee disability is manifested by a range of motion limited by pain to no worse than 110 degrees of flexion and full extension, and clinical evidence showing slight instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability, pes planus, or an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2013).

2.  The criteria for a rating in excess of 10 percent for right knee tendonitis based on a limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (2013).

3.  The criteria for a rating of 10 percent, but no greater, for right knee tendonitis based on instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Bilateral Hearing Loss Disability and Pes Planus

The Veteran argues that he suffers from a bilateral hearing loss disability and pes planus as a result of his in-service experiences.  These claims will be discussed together because they fail for the same reason, namely that the evidence does not demonstrate the presence of a current disability.

With respect to the Veteran's claim for service connection for a bilateral hearing loss disability, service connection for impaired hearing is established only when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).



A March 2010 audiology examination recorded the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
5
5
5
5
10
RIGHT
5
15
5
15
35

The Maryland CNC speech discrimination score was 96 percent for the left ear and 94 percent for the right ear.

Upon review of these results, at no time has the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor has the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Therefore, while the Veteran's hearing may not be what it once was, the medical evidence of record does not indicate that the Veteran has a current bilateral hearing loss "disability" for VA purposes, and the Veteran's claim for service connection for a bilateral hearing loss disability (it is within a range of normal) fails on this basis alone.  

With respect to the Veteran's claim for service connection for pes planus, the Veteran was provided with an examination in October 2008, at which time the examiner listed "bilateral pes planus" among the Veteran's diagnoses.  Associated radiographic testing revealed no pes planus, but instead showed hammertoe deformities, a hallux valgus deformity, and no joint space narrowing.  

The Veteran underwent an additional VA examination in March 2010 in order to clarify whether the Veteran suffered from pes planus.  The examiner noted that weight-bearing x-rays of the feet were negative for pes planus.  The Board finds that the March 2010 examiner's opinion, coupled with the consistently negative radiographic evidence, demonstrates that the Veteran has not suffered from pes planus at any time during the period on appeal.  

With respect to the Veteran's accounts of foot pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  

With respect to the Veteran's lay statements regarding difficulty hearing and foot pain, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's lay assertions prompted VA to request testing of the Veteran's claimed hearing loss and pes planus to determine whether the symptoms he experienced amounted to a disability for VA purposes.  As noted above, however, the evidence of record does not contain audiological findings consistent with a bilateral hearing loss disability as defined by the pertinent regulations, nor does it demonstrate that the Veteran suffers from pes planus at this time.  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran's hearing may not be as good as it once was, and while the Veteran's feet may cause him pain, the Veteran's statements are not sufficient to establish a current bilateral hearing loss or pes planus at this time.  

The Board concludes that the preponderance of the evidence is against granting service connection for the Veteran's bilateral hearing loss disability or pes planus.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Acquired Psychiatric Disability

The Veteran argues that he suffers from an acquired psychiatric disability a result of his in-service experiences.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  The Veteran's diagnosed psychiatric disability of depression is not, however, among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for this disability may not be established presumptively or based on a continuity of symptomatology alone.

Regarding the presence of a current disability, the Board notes that the February 2010 VA examiner found no evidence of PTSD, and the remainder of the evidence of record fails to show a diagnosis of PTSD.  Such a finding provides evidence against this claim.  

The examiner did, however, diagnose the Veteran with depressive disorder, not otherwise specified (NOS).  Therefore, a current disability is shown.  

With respect to an in-service injury or disease, the Veteran's service treatment records contain no complaints of, treatment for, or diagnosis with an acquired psychiatric condition.  The Veteran has indicated that he was onboard the USS Denver when it collided with a refueling ship.  The Veteran's service treatment records indicate that he served onboard the USS Denver in 2000, and newspaper evidence indicates that the USS Denver was involved in a collision that year.  Affording the Veteran with the benefit of the doubt, the Board accepts the Veteran's testimony that he experienced this event in service, and thus an in-service event is shown.

Regarding a connection between the Veteran's current disability of depression and his in-service experiences, the Veteran underwent a VA examination in February 2010.  The examiner reviewed the Veteran's claims folder in its entirety, and considered the Veteran's contentions that he "[thought] about the ship wreck . . . that sort of thing, and then [he thought] about things that happened in boot camp."  After diagnosing the Veteran with depressive disorder NOS, the examiner indicated that he could find no causal connection between the Veteran's in-service experiences and his current changes.  Though the examiner acknowledged that the Veteran indicated that he started having changes while in service, it was unclear what the precipitating event was.  The Board observes no other medical evidence of record linking the Veteran's depression with his in-service experiences.  

To the extent that the Veteran believes that his acquired psychiatric disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with a psychiatric examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the diagnosis or etiology of an acquired psychiatric disability, the issues of identification and causation of a medical condition are medical determinations outside the realm of common knowledge of a lay person.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's acquired psychiatric disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, greater probative weight than the lay opinions.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

VA's General Counsel has additionally concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Increased Rating Based on Limitation of Motion

The Veteran underwent a VA examination in October 2008.  The Veteran complained of daily, constant, unrelenting right knee pain of an 8/10 intensity.  Prolonged standing and changes in the weather aggravated the right knee pain.  The Veteran had never had surgery, injections, or physical therapy on his knee, and he did not take any pain medication.  The Veteran denied experiencing flare-ups.  The Veteran had full extension to 0 degrees and flexion to 125 degrees, with mild end-of-range pain.  Repeated motion did not result in an additional loss of motion or pain.  The Veteran had significant peripatellar tenderness.  There was no significant joint warmth, redness, or swelling.  X-ray examination showed a suprapatellar effusion without other significant abnormality.  

The Veteran underwent a VA examination in March 2010, at which time the Veteran complained of constant moderate pain of a 5/10 intensity.  The Veteran complained of intermittent swelling.  The Veteran indicated that his knee pain affected his concentration, ability to do chores, drive, and play basketball.  The Veteran could drive only one hour before experiencing a flare-up of pain.  Flare-ups of pain were of a 10/10 intensity and could last all day.  The Veteran had extension to 0 degrees and flexion to 110 degrees.  Repetitive use testing did not result in an additional loss of motion.  The examiner diagnosed the Veteran with right grade 2 moderate chondromalacia of the knee.  

Turning to an evaluation of this evidence of record, the Board has considered the applicability of each of the Diagnostic Codes applicable to the knees.  There is no evidence of arthritis, ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5003, 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2013).  With those Diagnostic Codes excluded, the issue is whether the Veteran is entitled to a greater level of compensation under the Diagnostic Codes that are potentially applicable to the Veteran's right knee disability: Diagnostic Code 5260, applicable to limitation of flexion of the leg, or Diagnostic Code 5261, applicable to limitation of extension of the leg.  38 C.F.R. § 4.71a (2013).

The Veteran is currently in receipt of a 10 percent disability evaluation based on impairment of flexion.  The Board observes that the Veteran has never demonstrated flexion to 45 degrees or fewer.  A disability rating in excess of the currently-assigned 10 percent rating is unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  With regard to knee extension, the Veteran has consistently shown full extension.  

Accordingly, with extension never limited to 10 degrees or greater, a compensable rating is unavailable on the basis of impairment of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2013).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that his right knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's knee.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss beyond the functional limitations discussed above.

In this regard, it is important for the Veteran to understand that if the problems he has cited were not considered, there would be no basis for the current finding.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for limitation of motion of the right knee based on limitation of motion.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Based on Instability

A separate rating may be assigned for knee instability.  Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  

Turning to the facts in this case, in October 2008, the Veteran complained of occasional locking and swelling of the knee, but he denied instability.  The Veteran indicated that he occasionally wore a knee brace.  The Veteran had a normal anterior drawer test, posterior drawer test, McMurray's test, and Lachman's test.  The knee was stable to varus and valgus stressing.  The examiner observed slight crepitus.  In March 2010, the Veteran complained of intermittent locking and instability.  The Veteran used a brace.  Examination of the right knee was stable at Lachman's drawer stressing.  McMurray's sign was positive in the lateral meniscal joint line.  The examiner diagnosed the Veteran with right lateral meniscal derangement.  An associated CAT scan indicated that the patella was slightly subluxed superolaterally; the impression indicated that evaluation for either acute or recurrent patellar subluxation should be considered.  

The Board finds that the evidence indicates that the Veteran has symptoms approximating slight recurrent subluxations of the right knee.  The Board observes no evidence suggesting that the Veteran's recurrent knee subluxations are of anything other than slight intensity.  The March 2010 radiographic evidence indicated that the Veteran's patella was "slightly" subluxed.  Furthermore, the Veteran has never demonstrated lateral instability of the knee.  

The Board, therefore, concludes that a separate 10 percent evaluation, but no greater, for recurrent slight subluxation of the right knee is appropriate.

Extra-schedular Ratings

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint relating to his knee was of painful movement.  The Board finds that the Veteran's right knee symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate limitation of movement of the knee.  As such, there are no additional symptoms of his right knee disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect that the Veteran is unemployable due to his right knee disability.  Indeed, in October 2008, the Veteran was employed as a truck driver and could do his job.  The Veteran indicated that his right knee disability did not affect his activities of daily living.  In March 2010, the Veteran was employed.  Therefore, the Board finds that a claim for TDIU is not raised by the record.

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with all required notice in an April 2008 letter.  With regard to the issue of a higher initial disability rating for a right knee disability, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA medical records have been obtained and reviewed in connection with this appeal.  The Veteran was provided with a VA audiological examination in March 2010, examinations of his feet in October 2008 and March 2010, and a psychiatric examination in February 2010.  The VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has argued that these examinations are inadequate.

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.

ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for pes planus is denied.

Service connection for an acquired psychiatric disability is denied.

A rating in excess of 10 percent for right knee tendonitis based on a limitation of motion is denied.

A separate 10 percent disability rating for right knee tendonitis based on instability is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


